DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Pending Claims
Claims 1-28 are pending and under examination.

Claim Objections
Claim 1, line 6 recites “an elongated needle like instrument.” It would be clearer if this limitation is amended to read “an elongated needle instrument” to avoid confusion of what is an elongated needle like instrument and what is not an elongated needle like instrument. Line 19, a punctuation mark is missing at the end of limitation “instrument”.
Claim 22, recites “a suture like device.” For the same reason as claim 1 above, examiner suggests applicant to amend this limitation to read “a suture device.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krespi et al. (US 20180280016).
 
Referring to claim 1, Krespi discloses a method for enlarging an airway of a patient (abstract, Figs. 15 and 18-28, para [0061]-[0062] and [0064]-[0073]) comprising: 
inserting a suture passer device (Figs. 1-3) loaded with a suture 38 into a patient at a first position (Fig. 15); said patient have a neck and hyoid bone 250 (Fig. 15); said first position located on the neck of said patient over said hyoid bone; 
said suture passer device (Figs. 1-3, para [0044]-[0045]) comprising, 
an elongated needle like instrument (Fig. 1) having a body 23 with an external surface 24, a first end 16 received by a handle section 12 and a second end with a needle tip 18; 
said instrument having an insertion hook 32 (Figs. 2-3) for securing said suture for insertion and an extraction hook 30 for securing said suture during extraction; said insertion hook and said extraction hook defined by an open mouth 28 area located between said insertion hook and said extraction hook, and an internal surface 36 extending from the external surface of the body adjacent to said insertion hook to said external surface of the body adjacent to said extraction hook to form an opening in the body of said suture passer device which receives the suture when said suture is placed into said mouth area between said insertion hook and said extraction hook (Fig. 3); 
said insertion hook securing said suture for delivering an insertion of said suture by said instrument and said extraction hook securing said suture for extraction of said suture by said instrument (para [0008]);
said suture loaded on said suture passer device on said insertion hook (Fig. 3); 
said needle tip of said suture passer device loaded with said suture piercing tissue inside said patient to create a first opening (Fig. 15, para [0056]); 
extending said suture passer device with said suture on said insertion hook through said first opening and passing said suture over said hyoid bone 250 and into a throat cavity and airway of said patient (Fig. 15, para [0061]-[0062]); 
releasing said suture from said insertion hook of said suture passer device (Fig. 19); 
removing said suture passer device through said first opening (Fig. 20, para [0066]); 
moving said needle tip of said suture passer device to a second position under said hyoid bone (Fig. 22, para [0067]); 
inserting said suture passer device through a second tissue location to create a second opening, with said extraction hook extending through said second opening (Fig. 25, para [0070]); 
reloading said suture onto said suture passer device on said extraction hook (para [0068]); 
extracting said suture passer device with said suture through said second opening to form a suture loop extending from said first opening through said second opening, said suture loop looping around said hyoid bone (para [0067]-[0068]); 
pulling said suture loop upward through said first and second opening to suspend said tissue and epiglottis tissue upward and enlarge said throat cavity and said airway of the patient (Figs. 24-26 and para [0069]-[0072]); 
fixing said suture externally on said neck of said patient (Fig. 28, para [0073]).

Referring to claim 2, Krespi discloses the method according to claim 1 wherein said suture is a barbed suture (para [0053]).

Referring to claim 3, Krespi discloses the method according to claim 1 further comprising suspending the hyoid bone of the patient and thereby opening the airway of said patient (para [0072]).

Referring to claim 4, Krespi discloses the method according to claim 1 further comprising suspending tongue base tissue of the patient and thereby opening the airway of said patient (para [0072]).

Referring to claim 5, Krespi discloses the method according to claim 1 further comprising suspending thyroid of the patient and thereby opening the airway of said patient (para [0072]).

Referring to claim 6, Krespi discloses the method according to claim 1 wherein suspension of tissue is accomplished by a barbed suture composed of an absorbable material (para [0011] and [0074]).

Referring to claim 7, Krespi discloses the method according to claim 1 wherein said instrument of said suture passer device includes a head section angled away from a central axis of said instrument body (Fig. 1-3).

Referring to claim 8, Krespi discloses the method according to claim 1 wherein said insertion hook 32 of said suture passer device is located on said instrument at a position proximal to said handle section relative to said extraction hook 30 (Figs. 2-3).

Referring to claim 9, Krespi discloses the method according to claim 1 wherein said suture passer device is used in procedures of robotic assisted minimally invasive suspension of a hyoid (abstract).

Referring to claim 10, Krespi discloses the method according to claim 1 wherein said step of releasing said suture from said insertion hook is by use of forceps of a robotic system grasping said suture and releasing said suture from said suture passer (Fig. 19, para [0062], [0065]-[0066]).

Referring to claim 11, Krespi discloses the method according to claim 1 wherein said step of reloading said suture onto said extraction hook is by forceps of a robotic system loading said suture on said extraction hook (para [0062], [0065]-[0068])

Referring to claim 12, Krespi discloses the method according to claim 1 wherein said suture passer device is used in procedures with a camera (Figs. 9-12, para [0052], [0055] and [0061]).

Referring to claim 13, Krespi discloses the method according to claim 1 wherein said needle tip extends past a patient's epiglottis after piercing said tissue inside said patient to create said first opening (Fig. 15, para [0062]).

Referring to claim 14, Krespi discloses the method according to claim 1 wherein said step of extending said suture passer device with said suture on said insertion hook through said first opening and passing said suture over said hyoid bone further includes extending said suture passer device over a lingual tonsil area in said first position and said step of moving said needle tip is behind said lingual tonsil area in said second position (Fig. 15, para [0061]-[0062]).

Referring to claim 15, Krespi discloses the method according to claim 3 wherein suspending the hyoid bone includes suspension of epiglottis tissue (Figs. 25-26 show epiglottis tissue 264 is in suspending position as compare to Fig. 15).

Referring to claim 16, Krespi discloses the 16. The method according to claim 4 wherein suspending the tongue base tissue includes suspension of epiglottis tissue (Figs. 25-26 show epiglottis tissue 264 and tongue base tissue are in suspending position as compare to Fig. 15).

Referring to claim 17, Krespi discloses the method according to claim 2 wherein said barbed suture is a No. 2 barbed suture (para [0053]).

Referring to claim 18, Krespi discloses the method according to claim 1 wherein said suture is an implant (suture 38 is implanted to patient (para [0073])).

Referring to claim 19, Krespi discloses the method according to claim 18 wherein said implant is a barbed implant (para [0053]).

Referring to claim 20, Krespi discloses the method according to claim 19 wherein said barbed implant is a barbed suture (para [0053]).

Referring to claim 21, Krespi discloses the method according to claim 19 wherein said barbed implant is a shaped barbed implant (para [0053]).

Referring to claim 22, Krespi discloses the method according to claim 18 wherein said implant is a suture like device (para [0053]).

Referring to claim 23, Krespi discloses the method according to claim 20 wherein said barbed suture is a bidirectional barbed suture (Fig. 22 shows suture 38 has barbs on each side of the suture body).

Referring to claim 24, Krespi discloses the method according to claim 19 wherein said barbed implant is absorbable (para [0011] and [0074]).

Referring to claim 25, Krespi discloses the method according to claim 1 wherein said suture passer device has at least one of said insertion hook or said extraction hook marked for visual aid (para [0046] and [0053]).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krespi et al. in view of Paraschac et al. (US 8,707,959).
 
Referring to claim 26, Krespi discloses the method according to claim 19 but fails to disclose wherein said barbed implant has a body with back facing barbs and front facing barbs. However, in the same field of endeavor, which is a method and suture device for enlarging an airway of a patient to treat sleep apnea, Paraschac discloses  barbed suture has a body with back facing barbs and front facing barbs (Fig. 10B). Examiner notes that Krespi also discloses “other sutures known in the art are suitable for use with the suture passer device 10.” (para [0053]). Therefore, it would have been obvious to one of ordinary skill in the art to have used the barbed suture as suggested by Paraschac to the method of Krespi because discloses that other sutures known in the art are suitable.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krespi et al. in view of Alcamo (US 3,123,077).
Referring to claim 27, Krespi discloses the method according to claim 19 but fails to disclose said barbed implant has a body with a corkscrew along said body for barbs.  However, Alcamo discloses barbed suture has a body with a corkscrew along said body for barbs (Figs. 8). Examiner notes that Krespi also discloses “other sutures known in the art are suitable for use with the suture passer device 10.” (para [0053]). Therefore, it would have been obvious to one of ordinary skill in the art to have used the barbed suture as suggested by Alcamo to the method of Nawrocki because discloses that other sutures known in the art are suitable.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krespi et al. in view of Nawrocki et al. (US 20100160961).
Referring to claim 28, Krespi discloses the method according to claim 19 but fails to disclose wherein said barbed suture has a body with disk shapes for barbs. However, Nawrocki discloses barbed suture has a body with disk shapes for barbs (Figs. 3A and 5). Examiner notes that Krespi also discloses “other sutures known in the art are suitable for use with the suture passer device 10.” (para [0053]). Therefore, it would have been obvious to one of ordinary skill in the art to have used the barbed suture as suggested by Paraschac to the method of Nawrocki because discloses that other sutures known in the art are suitable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 12, 14-21 and 23-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 8, 9, 1, 10, 13, 14, 16, 5, 7, 1, 17-19, 21, 20, 22, and 24, respectively, of U.S. Patent No. 11,419,601. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the present application are anticipated by the U.S. Patent No. 11,419,601.

US11,419,601
1
2
3
4
5
6
7
8
9
12
14
15
16
17
18
19
20
21
23
24
25
US17/153,873
1
2
4
6
8
9
1
10
13
14
16
5
7
1
17
18
19
21
20
22
24



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771